Citation Nr: 0907038	
Decision Date: 02/25/09    Archive Date: 03/05/09

DOCKET NO.  05-38 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating for residuals, second 
degree burn scars, left ear, back, neck and left upper 
extremity currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Gregory Keenum, Esquire


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Lucas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 
1970.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a December 2004 rating decision by the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which, inter alia denied 
entitlement to the benefits currently sought on appeal.

In a July 2007 Board decision, this case was remanded to the 
RO to obtain an examination and copies of photographs of the 
Veteran's scars.  This case was readjudicated at the RO, and 
has been returned to the Board for appellate review.


FINDINGS OF FACT

Throughout the appeal, the Veteran's residuals, second degree 
burn scars, left ear, back, neck and left upper extremity is 
manifested by mild hypersensitivity. 


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for residuals, second degree burn scars, left ear, back, neck 
and left upper extremity have not been met at anytime 
throughout the appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.118, Diagnostic 
Code 7804 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondences dated in October 2004, August 2007 and May 
2008, the agency of original jurisdiction (AOJ) provided 
notice to the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2008).  Specifically, in October 
2004, the AOJ notified the Veteran of information and 
evidence necessary to substantiate the claim for an increased 
rating, indicating that he must show that his disability had 
increased in severity.  This notice included information and 
evidence that VA would seek to provide and information and 
evidence that the Veteran was expected to provide.  The 
Veteran was instructed to submit any evidence in his 
possession that pertained to his claim.  

The May 2008 letter notified the Veteran of the processes by 
which effective dates are established, explaining that 
evaluations are based on the ratings schedule and assigned a 
rating between 0 and 100 percent, depending on the relevant 
symptomatology.  It instructed the Veteran to tell VA about, 
or give VA, any medical or lay evidence demonstrating the 
current level of severity of his disability and essentially 
the effect that any worsening of the disability has had on 
his employment and daily life.  It did so by specifically 
listing examples of such evidence, such as on-going treatment 
records, Social Security Administration (SSA) determinations, 
statements from employers as to job performance, lost time, 
or other pertinent information, and personal lay statements.  
The Veteran, through his representative, submitted a brief 
regarding his continued symptoms.  Thus, it is clear that he 
understood the types of evidence required by VA to 
substantiate his increased rating claim.  

As shown above, substantially compliant notice was 
accomplished after the initial denial of the claim; however, 
the AOJ subsequently readjudicated the claim based on all the 
evidence in June 2008.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant 
notification letter followed by readjudication of the claim, 
such as an SOC or SSOC, is sufficient to cure a timing 
defect).  Accordingly, the Veteran was not precluded from 
participating effectively in the processing of his claim and 
the late notice did not affect the essential fairness of the 
decision.  The otherwise defective notice has resulted in no 
prejudice to the Veteran. 

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  All identified and available treatment records have 
been secured.  The Veteran has been medically evaluated in 
relation to his claim.  The duty to assist has been 
fulfilled.

Disability Evaluation

The Veteran seeks a higher overall disability evaluation for 
his service-connected residuals, second degree burn scars, 
left ear, back, neck and left upper extremity.  Such 
evaluations are determined by the application of VA's 
Schedule for Rating Disabilities, which is based on average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A § 1155; 38 
C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code (DC), the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the Veteran.  38 C.F.R. § 
4.3. 

When rating the Veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the current 
level of disability is of primary concern in a claim for an 
increased rating; and the more recent evidence is generally 
the most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  That being said, 
given unintended delays during the appellate process, VA's 
determination of the "current level" of a disability may 
result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period that the increased rating claim has been pending.  
In those instances, it is appropriate to apply staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).
The Veteran's service-connected residuals, second degree burn 
scars, left ear, back, neck and left upper extremity are 
currently evaluated as 10 percent disabling, under 38 C.F.R. 
§ 4.118, DC 7804.  DC 7804 provides that superficial scars 
may be rated for pain on examination.  In addition to DC 
7804, the Board will also consider all other potentially 
applicable provisions for rating scars.

Potentially available diagnostic codes include DC 7801-7804.  
38 C.F.R. § 4.118 (2008).  DC 7801 applies to scars, other 
than head, face, or neck, that are deep or that cause limited 
motion when an area or areas exceed six square inches.  Id.  
DC 7802 applies to scars, other than the head, face or neck 
that are superficial and do not cause limited motion, that 
occupy an area or areas of 144 square inches (929 square 
centimeters) or greater.  Id.  DC 7803 applies to superficial 
scars that are unstable.  Id.  DC 7804 applies to superficial 
scars that are painful on examination.

Under DC 7804, superficial scars that are painful on 
examination warrant a 10 percent evaluation.  Note (1) 
defines a superficial scar as one not associated with 
underlying soft tissue damage.  Scars are otherwise rated 
based on limitation of function of affected part pursuant to 
DC 7805.  38 C.F.R. § 4.118, DCs 7804, 7805.

The Veteran was burned while on a burning detail assignment 
in-service.  He contends that his residual scars warrant a 
higher disability evaluation than the currently assigned 10 
percent rating.  

The available medical evidence includes a November 2004 VA 
examination.  The Veteran reported a dullness sensation to 
the burn site area.  He also stated his skin felt tight with 
extension, abduction and rotation of his upper extremity.  
His skin was sensitive to touch, photosensitive and could 
easily blister.  The examiner noted the scar tissue is very 
minimal to the site.  There is slight hypopigmentation 
(abnormally diminished pigmentation) of the scar area with a 
dilated appearance of the pores, which was not easily 
apparent 2 to 3 feet away.  The Veteran also had 
hypersensitivity along the left scapula.  

There was no skin breakdown, no inflammatory process or 
keloid formation.  There was 2 cm lesion on the left 
shoulder.  Range of motion was normal.  The examiner's 
impression was that the Veteran experienced sensory deficit 
and hypersensitivity.  He was hypersensitive to heat, 
humidity and barometric changes and is solar sensitive.  The 
examiner stated he took photographs to demonstrate the 
minimal disfigurement versus the other side of the skin.  
However, these photographs could not be located.          

The Veteran was afforded another VA examination in August 
2007.  At that time, the Veteran reported continued 
hypersensitivity when exposed to extreme heat or cold, but no 
pain.  He denied any infection, inflammation or skin 
breakdowns.  The examiner noted there was absolutely no 
evidence of a scar in any of the affected areas.  He noted 
mildly decreased sensitivity on the left side of the face 
when compared to the right, and slightly decreased on the 
left upper back when compared to the right.  The examiner 
noted similar findings as those from the November 2004 
examination, along with the further notation that there was 
no induration or inflexibility of the skin in the affected 
areas compared to the right.  

The Veteran underwent a VA examination in May 2008.  The 
examiner was asked to obtain photographs of the affected 
areas.  At that time, the Veteran was re-examined by the same 
physician from his August 2007 examination.  The examiner 
noted that he had not previously obtained photographs because 
there was no visible scar.  The examiner reported mild 
hypersensitivity in the left ear and mid back.  He noted the 
Veteran's current service connected disability has no 
occupational limitations.  

The Board reviewed the photographs obtained during the May 
2008 examination.  The photographs do not reveal visible 
scars on the Veteran's face, ear, neck, left upper extremity 
or back.
  
Thus, the Veteran is not entitled to an evaluation under DCs 
7801 or 7802 for scars that are deep or cause limited motion, 
or that are superficial and do not cause limited motion.  
Also, since the Veteran's scars have no skin breakdowns or 
inflammation, he would not be entitled to a higher evaluation 
under the DCs 7803, which rates based on a superficial, 
unstable scar.  As such, we find no grounds to grant a higher 
disability evaluation than the 10 percent presently assigned.  
  
The Board has considered evaluating the hypersensitivity in 
the left ear and midback analogous to a disease of the 
peripheral nerves, but this has been described as slight 
without resulting limitation of function and would not 
warrant a compensable evaluation.  See 38 C.F.R. § 4.124a 
(2008).  Where the evidence contains factual findings that 
show that the disability has undergone varying and distinct 
levels of severity throughout the entire time period that the 
increased rating claim has been pending, it is appropriate to 
apply staged ratings.  See Hart v. Mansfield, supra.  
However, the record does not support the assignment of 
different percentage evaluations during the time period on 
appeal.  There were no distinct periods of time during which 
the Veteran's disability varied in severity.  Accordingly he 
is not entitled to receive a "staged" rating.

As the preponderance of the evidence is against the claim for 
an increased rating for residuals, second degree burn scars, 
left ear, back, neck and left upper extremity, the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Extra-Schedular

The Board must address referral to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
under 38 C.F.R.§ 3.321 (b)(1) only where circumstances are 
presented which the Director might consider exceptional or 
unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
The evidence of record does not demonstrate that the 
Veteran's service-connected residuals, second degree burn 
scars, left ear, back, neck and left upper extremity presents 
an exceptional or unusual disability picture with related 
factors such as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of regular schedular standards.  There have 
been no recent hospitalizations for residuals, second degree 
burn scars, left ear, back, neck and left upper extremity and 
the examiner specifically indicated that the scarring does 
not result in any occupational limitations.  Consequently, 
the Board concludes that a remand for consideration of the 
assignment of an extraschedular rating is not 



 warranted in this case.   See Floyd v. Brown, 8 Vet. App. 
88, 96 (1996); see also Bagwell v. Brown, 9 Vet. App. 337, 
338-339 (1996).


ORDER

Entitlement to an evaluation in excess of 10 percent for 
residuals, second degree burn scars, left ear, back, neck and 
left upper extremity is denied.



____________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


